Title: From Alexander Hamilton to Pierce Butler, 19 February 1794
From: Hamilton, Alexander
To: Butler, Pierce



Treasury DepartmentFeby 19. 1794
Sir

The President has communicated to me an application from you on behalf of the State of South Carolina for the original vouchers of that State, which were deposited by its Agent with the commissioners for settling Accounts between the United and Individual States—and by them with the Treasury as part of the Materials upon which the settlement made by them was founded, with direction to reply to it.

It is conceived, that these original vouchers cannot with propriety be delivered out of the possession of the Treasury, without some legislative direction for the purpose, until at least the Legislature shall have acted upon the Report of the Commissioners.
But if it shall be desired the state may at its own expence obtain copies of the vouchers whenever it shall be thought fit.
I have the honor to be Sir   Your most Obed serv

Pierce Butler Esqr

